DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 line 2 recites “its”, which should be positively recited to avoid confusion as to what is being referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner cone section" and “the nose section” in line 7; “the shoulder section” and “the gage section” in line 8; “the third cutting profile envelope” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 depend from claim 1, and thus are similarly rejected.
2 recites the limitation "the nozzle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 3 recites “a blade” but it cannot be determined if a new blade over the blades recited in claim 1 are required. It is assumed that applicant intended that applicant intended to recite one of the blades previously recited in claim 1 for purposes of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, et al. US4444281 in view of Huang, et al. US2005/0273302.
Regarding claim 1, Schumacher, et al. teaches a hybrid bit (Figure 1) with roller cones 9 having inserts 15, comprising:
a bit body 3;
blades 11 (described as drag cutting means, but shown in Figure 1 as blade shaped) disposed on the bit body;
a plurality of fixed cutting elements 29 arranged side by side along an outer edge (along the shown outer radius in Figure 1)  of the blades;
roller cones mounted on the bit body and alternately arranged with the blades along the circumferential direction of the bit body as shown in Figure 1;
wherein the outer edge of the blades comprises the inner cone section (the curved surface shown in Figure 4), the nose section (the inner radius of 1 towards the centerline), the shoulder section and the gage section 27 arranged sequentially along a direction away from the axis of the bit body (as shown in Figure 1); and
wherein the hybrid bit with roller cones having inserts comprises two sets of the fixed cutting elements 29, with each set of the fixed cutting elements comprising a 
Schumacher, et al. further teaches a cutting profile envelope 25 of the cone inserts is the third cutting profile envelope (labeled as D2), wherein the cutting profile envelope 37 of the fixed cutting elements are closer to the axis of the bit body than the third cutting profile envelope (when comparing D1 with D2, the envelope of 37 is held above 25 as shown in Figure 4, which shows the cutting profile of the bit, and thus shows that the envelope 37 is closer to the axis of rotation due to its reduced diameter as compared with that of 25).
Schumacher, et al. does not teach , two sets of cutting profile envelopes of the fixed cutting elements are a first cutting profile envelope and a second cutting profile envelope respectively, the second cutting profile envelope is farther away from the axis of the bit body than the first cutting profile envelope at the nose section and the shoulder section, a cutting profile envelope of cone inserts is the third cutting profile envelope, the second cutting profile envelope is closer to the axis of the bit body than the third cutting profile envelope at the nose section and shoulder section.
Huang, et al. teaches that it is well known in the art for a drill bit (shown in profile in Figure 10A) to have a fixed cutter blade 833 with a first cutting profile envelope S and a second cutting profile envelope p. The second cutting profile envelope is farther away from the axis of the bit body than the first cutting profile envelope (since one is a larger diameter than the other) at the nose section and the shoulder section (along the curve, 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Schumacher, et al. in view of Huang, et al. to include the fixed cutting elements sets’ cutting profile envelopes to be a first cutting profile envelope and a second cutting profile envelope, the second cutting profile envelope is farther away from the axis of the bit body than the first cutting profile envelope at the nose section and the shoulder section, the cutting profile envelope of cone inserts is the third cutting profile envelope, the second cutting profile envelope is closer to the axis of the bit body than the third cutting profile envelope at the nose section and shoulder section. Doing so would enable control of walk of the bit on the bottom of the borehole (Huang, et al. ¶0118).
Regarding claim 3, Schumacher, et al. teaches a head 7 disposed between two adjacent blades 11, with its upper end of the head connected with the bit body 3 (as shown in Figure 3 and Figure 1), and the roller cone 9 mounted at the lower end of the head (as shown in Figure 3).
Regarding claim 4, the combination teaches in Huang, et al. the second cutting profile envelope p is lower than the first cutting profile envelope S at the nose section and shoulder section (wherein the second profile envelope is shown to extend higher up in Figure 10, which shows a side cross section view of the drill head, and thus would extend lower into a wellbore when drilling); and in combination, the second cutting profile envelope is higher than the third cutting profile envelope at the nose section and 
Regarding claim 5, the combination teaches the invention substantially as claimed, as described above, but does not teach the third cutting profile envelope is 0.5-2mm farther away from the bit body than the second cutting profile envelope. 
It would have been an obvious matter of design choice to select the third cutting envelope to be 0.5-2 mm further away from the bit body than the second cutting profile envelope, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 6, Schumacher, et al. in view of Huang, et al. teaches the third cutting profile envelope is at least partially parallel to and spaced from the second cutting profile envelope, since Schumacher, et al. shows such a parallel disposal between the third cutting profile 25 and the cutting profile 37 formed by the fixed cutting elements 31. Modification of Schumacher, et al. in view of Huang, et al. would be obvious to place the first and second envelopes of Huang, et al. in the same parallel disposal as the cutting profile 37 of Schumacher, et al. relative to the third cutting profile 25 of Schumacher, et al. to a person having ordinary skill in the art. 
Regarding claim 9, the combination teaches the invention substantially as claimed, as described above, but does not teach the second cutting profile envelope is 0.2-2mm farther away from the axis of the bit body than the first cutting profile envelope.
It would have been an obvious matter of design choice to select the second cutting envelope to be 0.5-2 mm further away from the bit body than the first cutting profile envelope, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Schumacher, et al. teaches gyration radiuses  (interpreted to be the radial positioning and kerf or path that each of the inserts cuts when the bit is rotated) of all fixed cutting elements at the blades are different from each other (wherein 
Regarding claim 11, Schumacher, et al. teaches a center line of the cone inserts (the frustoconical shape) circumferentially extending along the bit body at the lowest point of cutting trajectory overlaps with or approximates to the center line of fixed cutting elements at the blade 11 circumferentially extending along the bit body (as shown in Figure 3, with at least some circumferential overlap between at least one of 15 and one of 31, such as shown in the far left of Figure 3).
Regarding claim 12, Schumacher, et al. teaches (in Figure 1) the number of blades is 2, the number of roller cones is 2, and the number of rollers cones is equal to that of the blades (the cones are 2 and the blades are 2).
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, et al. in view of Huang, et al. as applied to claim 1 above, and further in view of Poteet US2017/0175450.
Regarding claim 2, Schumacher, et al. in view of Huang, et al. teaches the invention substantially as claimed, as described above, but does not teach specifically that nozzles for jetting cutting fluid are mounted at the bit body.
Poteet teaches that it is known in the art to include nozzles for jetting drilling fluid (which is the same as cutting fluid) ¶0003 mounted at the bit body, to direct drilling fluid towards a bottom of the wellbore ¶0018.

Regarding claim 13, Schumacher, et al. in view of Huang, et al. teaches the invention substantially as claimed, as described above, and Schumacher, et al. teaches the cone inserts (roller cutters 9) are carbide inserts (Column 3: 52-61 recited tungsten carbide), and the fixed cutting elements are polycrystalline diamond cutters (Column 4: 22-28). 
The combination does not teach that the cone inserts are cemented carbide inserts.
Poteet teaches that it is known in the art to select inserts with substrates 56 made of cemented carbide ¶0026 to form a hybrid drill bit 2.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Schumacher, et al. in view of Huang, et al., further in view of Poteet to select the carbide of Schumacher, et al. to be specifically a cemented carbide, as a notoriously well-known form of making a drill bit cutting insert, to achieve desired mechanical behavior of the bit.
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Yang US2015/0368977 teaches a drill bit 1 with at least two cutting profile envelopes in Figure 29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
8/3/2021